Citation Nr: 1443587	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, major depressive disorder with psychotic features, psychoaffective disorder NOS, paranoid psychosis with chemical dependency, schizoaffective disorder, schizophrenia, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from April 2001 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDING OF FACT

The preponderance of the competent medical and other evidence of record fails to establish that an acquired psychiatric disorder to include bipolar disorder, major depressive disorder with psychotic features, psychoaffective disorder NOS, paranoid psychosis with chemical dependency, schizoaffective disorder, schizophrenia, and anxiety disorder, was present in service; a psychotic disorder is not shown to a compensable degree within one year of service discharge.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include bipolar disorder, major depressive disorder with psychotic features, psychoaffective disorder NOS, paranoid psychosis with chemical dependency, schizoaffective disorder, schizophrenia, and anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in October 2010 and January 2011 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  These letters informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudication by the AOJ in May 2011, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment and personnel records as well as records from the Social Security Administration (SSA), have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  In March 2011 and November 2013, the Veteran provided the RO with several VA Forms 21-4142, Authorization for Release of Information, to obtain treatment records from identified private medical providers.  However, the Veteran did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist.  VA does not have a further duty to obtain records.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The AOJ obtained a VA medical opinion in December 2012 to assist in determining whether the Veteran's claimed acquired psychiatric disorder is attributable to military service.  The Board finds the VA opinion is thorough and adequate upon which to base a decision as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his service connection claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their onset during military service. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are listed in section 3.309(a).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for psychiatric symptoms, which he directly links to having to "stood watch for two weeks staring" at the U.S.S. Arizona Memorial while stationed at the Pearl Harbor Naval Base.  He stated that being underwater and away from family along with nuclear launch drilling exercises sent him into a downward bipolar spin where he became incredibly depressed and psychotic during his military service.  See VA form 21-526, dated September 20, 2010.  He claims that he found a way to "pop-hot" on a drug test in order to get out of service as quickly as possible.  Although the Veteran was not diagnosed as suffering from a psychiatric disorder while in the service, he believes that the manifestations he experienced during service, including behavior in service that led to his administrative discharge, were the precursor of a psychiatric disorder that later fully developed (bipolar disorder, depression, anxiety).  As such, he believes that service connection should be granted. 

The Veteran's service treatment records are entirely negative for psychiatric abnormality of any sort, including bipolar disorder, either in the way of a relevant subjective complaints or objective clinical finding such as a pertinent diagnosis. Further, and of significant probative value, service personnel records, show that the Veteran pled guilty as part of a February 2003 summary court-martial for wrongful use of a controlled substance.  At that time the Veteran testified that while at home on leave he smoked marijuana at a party with some old friends.  As a result he was discharged under other than honorable due to misconduct.  While confined for a 30-day period just prior to his discharge, there is no indication that the Veteran displayed signs of manic behavior and none of the extensive documentation pertaining to the administrative discharge refers to an acquired psychiatric disability.  

There is also no evidence of a psychosis having manifested to a compensable degree within one year of separation from his period of active service ending in 2003.  The earliest medical evidence of pertinent treatment is found in March 2007, 4 years later, when the Veteran began fairly regular treatment for psychiatric symptoms variously diagnosed as psychosis, schizoaffective disorder, bipolar disorder with psychosis, and major depressive disorder.  See Clinical Records from Hennepin County Medical Center (HCMC) dated from 2006 to 2007; Mayo Psychiatry & Psychology Treatment Center dated in July 2010 and VA Progress Note dated May 12, 2011  As psychiatric symptoms were not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis. 38 C.F.R. §§ 3 .303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms, any of the Veteran's variously diagnosed psychiatric disorders may nonetheless somehow otherwise be related to his service.

Of record is a December 2011 psychosocial evaluation report from a private licensed psychologist.  This included an interview with the Veteran, psychological testing, and a summarized review of the Veteran's pre-military and development history, including frequent moves due to his father's military career, family discord between the Veteran and his step-mother, and his biological mother's struggles with mental illness.  

The Veteran's account of his military history was discussed at length in the report.  With regard to his military experiences, the Veteran recounted being on board a submarine and having to stand watch for a two week period at Pearl Harbor near the Arizona Memorial.  He reported that he believed his mental health problems started then as he contemplated the significance of WWII.  He also reported that while he adjusted to the demands of his training, he was fearful for his life in a combat live fire simulation exercise.  He reported that he was always on high alert with the constant stress of drilling and missile launch exercises and became increasingly nervous and that on one occasion he was under the impression a nuclear attack had occurred and the world as he knew it was gone.  He also reported an incident that happened in September 2001 while attending "A school" at the Naval Submarine base during which he experienced visual hallucinations as a result of being given LSD by fellow students.  

Based on the assessment results and available information, the private psychologist diagnosed major depressive disorder with psychotic features, anxiety disorder, and cannabis abuse.  He then concluded that the Veteran had some level of decomposition prior to military service likely secondary to complex PTSD or at least, an unstable abusive developmental environment during childhood.  In addition, there appeared to be an exacerbation of decomposition to the level of psychotic symptoms with an increase in depressive and anxiety symptoms and associated dysfunction while the Veteran was on active duty status during the military.  Therefore, it appeared as likely as not the development of mental illness was exacerbated during military duty.  See Psychosocial Evaluation Report from ASC Psychological Clinic dated December 2, 2011.

The Veteran underwent a diagnostic assessment in February 2012, obtained by a local county services organization.  The Veteran's behavioral history was briefly summarized and a diagnosis of schizoaffective disorder, subtype bipolar type and cannabis dependency was made.  The examiner noted that although the record did not indicate that the Veteran shared his paranoid delusions with medical staff during his tenure in the Navy, it would have been abnormal for him to have done so, as typically individuals with paranoid delusions do not share their intimate thoughts or paranoia with others.  However, the examiner did not otherwise specifically confirm that the schizoaffective disorder had its onset during military service.  See Riverfront Inc. Standard Diagnostic Assessment dated in February 2012.  

The Veteran was afforded a VA examination in December 2012 for the specific purpose of obtaining an opinion as to whether or not his current psychiatric disorder could be related to service.  The examiner interviewed the Veteran, reviewed the claims file, took a detailed history of symptoms, and reviewed the Veteran's medical history since service, as well as past psychological assessments.  The Veteran's descriptions of pre-military history, his lay evidence and report of an initial "break" during submarine patrol, his longstanding history of chemical dependence, and his current psychiatric problems were thoroughly considered and discussed in the report.  The diagnosis was schizoaffective disorder, bipolar type that is less likely as not was caused by any events that occurred in service or started when he was in the service.

The examiner noted the Veteran had a well-documented mental health treatment history best characterized by schizoaffective disorder, bipolar type in addition to chronic substance abuse problems with cannabis.  He then pointed out, rather astutely, that the issue for service connection appeared to be related to the onset of symptoms.  There is no evidence of mental health treatment while in service and the medical evidence of record suggests that the Veteran's first manic/psychiatric episode occurred in 2005-2006 when he was first seen by mental health providers at HCMC.  Although the Veteran told one provider that he was "kicked out" of his home at age 16 for refusing mental health treatment, there were no records to confirm or disconfirm this and there are no records to indicate the types of problems he had been having.  The examiner explained that while it may or may not have been early signs of chronic psychiatric illness, there was no way to know.  

The examiner also noted that the Veteran has characterized his in-service marijuana use differently to different providers.  He has told some that he did it once for the express purpose of getting out of the service, but told others that he used it more frequently and was caught.  The examiner reiterated that there is no record of mental health treatment from the time he was in the service, however if the Veteran in fact had a full-blown manic episode or schizophrenic break while he was in the service, it would have been very noticeable and impairing.  This is especially true for manic behavior.  The Veteran has a mental health condition that generally has no known cause as schizoaffective disorder is not believed to be caused by external events.  While the Veteran described events that he found stressful when was in the service, there is no indication that these events would have been the type to cause permanent mental health problems or disorder.  

In terms of schizoaffective disorder, the years immediately after his discharge have also been characterized (by the Veteran) differently to different providers.  He has told some that those years were characterized by drug-seeking behavior (stealing from family) in addition to anger problems.  Some records indicate that he has said he was out of control, but on examination he has reported that he was distressed and avoidant during those months/years.  Part of the problems is that for individuals who have had or who have ongoing, psychotic symptoms it is difficult to provide an exact time line that is free of distortion (non-intentional).  So all things considered the evidence best suggests the onset of schizoaffective disorder to have been in 2005 at the earliest.  

The Veteran has since submitted a supplemental opinion to the December 2011 psychosocial evaluation, the private psychologist reconfirmed that based on the assessment results and available information, there is evidence that the Veteran had some level of decomposition prior to military service likely secondary to the unstable and abusive developmental environment he endured.  The Veteran also experienced military service as very stressful and demanding and had experiences that were traumatic to him.  During that time he had an exacerbation of decomposition to the level that psychotic symptoms developed and emerged in addition to an increase in depressive and anxiety symptoms.  However to accurately address the matter of decomposition prior to service, the psychologist acknowledged that there were no records of any mental health diagnoses or psychiatric treatment from this time period.  Instead the assessment had been based on the Veteran's report of experiences.  See Addendum Psychosocial Evaluation Report from ASC Psychological Clinic dated June 3, 2013.

Based on the evidence in this particular case, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In this case the Board considers the December 2012 VA opinion the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by detailed rationale.  The VA examiner considered the Veteran's history of psychiatric problems, his lay statements, the relevant history as contained in medical records, the findings from previous clinical evaluations, and discussed the symptoms in the context of that history.  Also considered was the Veteran's belief that his initial manic episode occurred during military service.  Thus, the examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's acquired psychiatric disorder, most recently diagnosed as bipolar disorder and/or schizoaffective disorder, bipolar type, and its relationship to his military service.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  In addition, the opinion is highly probative because it reconciles all of the prior opinions and other medical evidence of record. 

That notwithstanding, careful consideration has also been given to the opinions of the private medical providers as to the nature and etiology of the Veteran's psychiatric disorder.  The Board is cognizant that both providers, particularly the 2011 private psychologist, clearly evaluated the Veteran on at least one occasion and thus are presumably well aware of his longstanding history of psychiatric problems.  However, these private opinions, while supportive of the claim, are limited in terms of their ultimate probative value as they are based largely upon the Veteran's description of events which he claims occurred during his military service - events that are not documented, and which VA is not able to confirm through any other means and which the Board, finds not credible.  Howell v. Nicholson, 19 Vet. App. 535 (2006); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board recognizes that an opinion cannot be rejected solely because it is based upon history supplied by the claimant, the critical question is whether the history is accurate, and in this case whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board notes that over time, the Veteran has provided a variable history with regard to the onset of his symptoms, the types of symptoms, as well as the circumstances surrounding his military and post-military experiences, and this inconsistency undermines the Veteran's credibility and his reliability as a historian. Moreover, while the Veteran asserts he suffered psychotic symptoms in service, as the VA examiner noted, if the Veteran suffered a psychotic break or psychotic symptoms in service, it would be virtually impossible for him to conceal them, as was demonstrated by the evidence subsequent to service when he suffered such symptomatology and required treatment.  Accordingly, as a fact-finding entity, the Board has determined that he is not credible given his inability to provide a consistent military, medical, or social history in treatment records.  Hence, the private examiners' reliance upon an undocumented history of in-service events from a decade ago, diminishes the probative value of their findings, as they have essentially relied on a history that is not supported in the record.  

Additionally, the Board finds that in light of the diminished probative value of the private opinions and the more probative rationale in the VA opinion, that there is no clear and unmistakable evidence that the Veteran's psychiatric condition(s) pre-existed his active service, and the presumption of soundness is not rebutted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (2013). See also Wagner v. Principi, 370 F.3d 1096 (Fed.Cir. 2004) (the presumption of soundness can only be overcome by clear and unmistakable evidence that the injury or disease preexisted service and was not aggravated by service).

Therefore, after weighing the medical evidence of record, the Board finds greater probative value in the 2012 VA opinion.  This negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.  

Consideration has of course been given to the Veteran's assertions that his claimed disabilities had their onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had depression and anxiety during and since service).  However, he is not competent to diagnosis acquired psychiatric disorder, including bipolar disorder and/or schizoaffective disorder, bipolar or to opine on the relationship between his military service and current psychiatric disorder.  That assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.  

In this case, the Board finds that the Veteran's opinion regarding a relationship between his military service and his current diagnosed acquired psychiatric disorder is not sufficient to overcome the evidence of record weighing against such a relationship.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, major depressive disorder with psychotic features, psychoaffective disorder, NOS, paranoid psychosis with chemical dependency, schizoaffective disorder, schizophrenia, and anxiety disorder is denied.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


